FILED

$EP 2 8 2012

C|erk. U.S. District & Bankruptcy

UNITED STATES DISTRICT coURT ¢,,um,,,,,,,, D,St,,c,,,, c°,u,,,b,,

FOR THE DISTRICT OF COLUMBIA

Danny J ames Cohea, )
Plaintiff, l
v. § Civil Action No.  
United States of America et al., §
Defendants. §
MEMORANDUM OPINION

This matter is before the Court on review of plaintiff s pro se complaint and application
to proceed in forma pauperis. The application will be granted and the complaint will be
dismissed pursuant to 28 U.S.C. § 19l5A (requiring dismissal of a prisoner’s complaint upon a
determination that the complaint fails to state a claim upon which relief may be granted).

Plaintiff is a Califomia state prisoner incarcerated in Corcoran, Califomia. He sues the
United States, former President William Jefferson Clinton, the 104“‘ Congress, and a list of
federal district and appellate judges in the Ninth Circuit under 42 U.S.C. § 1983. Since by its
terms § 1983 applies only to state actors, which the named defendants are not, and a liberal
reading of the complaint’s allegations reveals no basis for construing the complaint against the
individual defendants as brought under Bz`vens v. Six Unknown Namea' Agents of F ederal Bureau

of Narcotics, 403 U.S. 388 (l97l), this case will be dismissed. A separate Order accompanies

§i/Qr d floyd

United States District Judge

this Memorandum Opinion.

Date: September  ,2012